Citation Nr: 0015450	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension on a 
direct basis.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes on a 
direct basis.

3.  Entitlement to special monthly compensation due to loss 
of use of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which it was determined that new 
and material evidence had not been presented to reopen claims 
for service connection for hypertension and diabetes 
mellitus.  This claim also comes before the Board from a May 
1998 decision of the Jackson RO in which entitlement to 
special monthly compensation, based on loss of use of the 
right lower extremity, was denied.  

The Board notes that the veteran and his representative have 
raised several issues which have not yet been addressed by 
the RO.  Specifically, it has been claimed that the veteran 
is entitled to an automobile grant and to an adaptive 
equipment grant.  In addition, the veteran has claimed that 
he is entitled to special monthly compensation based on aid 
and attendance or at the housebound rate for the period of 
July 1995 to February 1997.  In statements on appeal, he has 
also indicated his desire to claim service-connected benefits 
for hypertension and diabetes under 38 C.F.R. § 3.310, on the 
basis that these disabilities are secondary to his service-
connected PTSD and alcohol abuse.  These contentions 
constitute claims which are different from claims for service 
connection for such disabilities on a direct basis.  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The veteran's 
representative has also asserted that additional disability 
has resulted due to aggravation of a non-service connected 
disability (hypertension) by the service-connected PTSD.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The impact of 
Hensley shall be addressed in the decision.  Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000). 

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  The above-noted 
claims have not been the subject of a rating decision, notice 
of disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
thereof. 38 U.S.C.A. §§ 7105, 7108 (West 1991).  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, each of the claims noted above is 
referred to the RO for appropriate action.  See also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).


FINDINGS OF FACT

1.  In August 1985, the Board denied service connection for 
hypertension.  

2.  The additional evidence submitted since the Board's 
August 1985 decision is cumulative and is not so significant 
that it must be considered in order to fairly decide the 
merits of a claim for service connection for hypertension; in 
addition, this evidence does not bear directly and 
substantially upon the specific matter under consideration.  

3.  In an August 1987 decision, the Board denied service 
connection for diabetes on a direct basis by finding that a 
diagnosis of diabetes had not been confirmed since the 
veteran's discharge from service. 

4.  Evidence submitted since August 1987 includes evidence of 
current diagnosis and treatment for insulin dependent 
diabetes mellitus; this evidence is new and material in that 
it bears a direct and substantial relationship to the 
specific reasoning behind the previous denial of service 
connection for diabetes mellitus.  

5.  The record includes service medical records showing 
elevated glucose levels and the veteran was found to be 
"pre-diabetic," as well as post-service evidence of current 
treatment and diagnosis of insulin dependent diabetes 
mellitus.  

6.  There is no evidence of loss of function to the right 
lower extremity other than which would be equally well served 
by suitable prosthetic appliance for an amputation stump; nor 
is there evidence of shortening of the right lower extremity 
of 3 1/2 inches or more, extremely unfavorable ankylosis of the 
right knee joint, ankylosis of two or more joints of the 
right lower extremity, or of peroneal nerve paralysis.  

CONCLUSIONS OF LAW

1.  The Board's August 1985 decision denying service 
connection for hypertension is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.  New and material evidence sufficient to reopen a claim 
for service connection for hypertension has not been 
received.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (a) (1999).

2.  The additional documentation submitted since the Board's 
August 1987 decision denying service connection for diabetes 
constitutes new and material evidence which is sufficient to 
reopen the claim.  38 U.S.C.A. § 5107, 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156 (a) (1999).

3.  The claim for service connection for diabetes is well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

4.  The criteria for an award of special monthly compensation 
on the basis of loss of use of the right lower extremity have 
not been met.  38 U.S.C.A. § 1114 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.350, 4.63 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Prior decisions of the Board are final, and a claim 
disallowed by the Board is not subject to revision on upon 
the same factual basis. 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1996), 38 C.F.R. § 20.1100 (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

During the course of the veteran's appeal with regard to the 
instant claim, the United States Court of Appeals for the 
Federal Circuit rendered its decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
changed the case law as it pertains to the submission of new 
and material evidence and offered guidance as to how the 
Court of Appeals for Veterans Claims (Court) should review 
such determinations made by the Board.  First, the Federal 
Circuit invalidated the test adopted by the Court in Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991), i.e., that 
evidence was new and material sufficiently to reopen a claim 
if the evidence, when considered with the other evidence, 
would raise a reasonable possibility of changing the outcome.  
The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) as the appropriate standard for 
determining whether new and material evidence had been 
submitted.  

In recent decisions and in light of the holding in Hodge, the 
Court has set forth a three-step analysis which must be 
applied when a veteran seeks to reopen a final decision based 
on new and material evidence. See Hodge, supra; Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a). Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible. Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

According to 38 C.F.R. § 3.156 (1999), new and material 
evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

Hypertension

In August 1985, the Board denied service connection for 
hypertension on a direct basis.  At the time of that 
decision, the Board considered the service medical records as 
well as post-service treatment reports.  The available 
service medical records show that on re-enlistment 
examination in September 1970, blood pressure was recorded as 
120/80 while sitting and 120/74 while recumbent, and the 
heart was clinically evaluated as normal.  On post-service 
Agent Orange examination in March 1984, blood pressure was 
recorded as 160/95 and the cardiovascular system was 
negative.  In May 1984, the veteran was hospitalized for 
evaluation of various somatic complaints, and findings 
included hypertensive vascular changes without exudates.  VA 
outpatient treatment records, dated from 1984-1985, show that 
the veteran was followed for high blood pressure.  

In its August 1985 decision, the Board found that 
hypertension was first demonstrated many years after service 
and it was concluded that hypertension was neither incurred 
in nor aggravated by service and could not presumed to have 
been incurred therein.  In essence, there was evidence of 
current disability, but no evidence of the manifestation of 
that disability during service or within one year of the 
veteran's discharge from active service; nor was there 
evidence that the current hypertension disability was 
otherwise related to the period of active service.  



 Evidence submitted since August 1985

As noted, decisions of the Board are final, and the Board's 
August 1985 decision denying service connection for 
hypertension represents the last final denial of such a 
claim.  Accordingly, the Board must now consider whether the 
additional documentation submitted since August 1985 
constitutes new and material evidence sufficient to reopen 
the claim.  

The relevant additional evidence submitted since August 1985 
consists of statements by the veteran on appeal, VA medical 
reports, and records compiled by the Social Security 
Administration in conjunction with the veteran's claims for 
disability benefits, some which are duplicative of VA records 
(including VA treatment records from 1984-1985 which were 
considered by the Board at the time of the August 1985 
decision).  

VA outpatient treatment reports show that throughout the 
1980's and 1990's, the veteran was followed for hypertension 
controlled with medication.  On VA examination in May 1996, 
blood pressure was recorded as 156/96 on the left, 162/102 on 
the right, and 164/111 on the right and 161/108 on the left 
while standing.  Hospital reports, dated in May 1986, show 
diagnoses of hypertension and hypertensive cardiovascular 
disease.  In June 1989, right knee surgery was postponed due 
to high blood pressure in the range of 170-180 systolic and 
110-120 diastolic.  A July 1990 outpatient treatment report 
shows an assessment of uncontrolled hypertension.  An April 
1996 medical record shows an impression of well-controlled 
hypertension.  

In statements on appeal, the veteran has indicated his belief 
that hypertension is secondary to his service-connected 
alcohol abuse.  As noted in the Introduction, however, a 
claim for hypertension on a secondary basis is a new claim 
which is being referred to the RO for adjudication in the 
first instance.  We find that Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000) does not assist the veteran as he 
has not crossed the jurisdictional threshold of new and 
material evidence or establishing a well grounded secondary 
service connection claim.  

Following a review of the record, the Board has concluded 
that the additional evidence submitted since August 1985 does 
not constitute new and material evidence which is sufficient 
to reopen a claim for service connection for hypertension on 
a direct basis.  This additional evidence indicates that the 
veteran has a current hypertension disability; however, none 
of the additional documentation indicates that hypertension 
was manifested during service or within one year following 
the veteran's discharge, such that a grant of service 
connection might be available under the basic service 
connection provisions of 38 C.F.R. § 3.303; nor is there 
evidence of manifestation of hypertension within the 
applicable presumptive period as provided by 38 C.F.R. 
§§ 3.307, 3.309 (1999).  There is currently no competent 
evidence, to include a medical opinion, which suggests that 
there is an etiological relationship between the currently 
manifested hypertension and his period of active service.  

As the additional documentation submitted since August 1985 
does not provide evidence of a relationship between 
hypertension and the period of active service, this evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection 
for hypertension.  The additional evidence cannot be 
considered material as it merely demonstrates current 
treatment for the claimed disability.  The Board considered 
evidence of a post-service hypertension diagnosis at the time 
of its 1985 denial, and thus, the additional evidence of a 
current hypertension diagnosis is cumulative in that it 
serves only to corroborate a fact previously established in 
the record.  Furthermore, this additional evidence does not 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the currently manifested 
hypertension is related to the veteran's period of active 
service.  For these reasons, the Board finds that the 
additional documentation submitted since August 1985 does not 
constitute new and material evidence which is sufficient to 
reopen a claim for service connection for hypertension.  
Accordingly, the claim is not reopened.  

Diabetes

In August 1987, the Board denied service connection for 
diabetes.  The Board considered the service medical records 
and post-service medical reports.  Service medical records 
include an October 1974 medical board report showing that a 
urinalysis had revealed 20 to 25 WBC's with a trace of 
glucose.  The medical board report also noted that a glucose 
tolerance test revealed a 3+ urine sugar on the third 
specimen or one hour specimen.  Blood sugars revealed the 
fasting blood sugar to be 177 mg%, the 30 minute to be 120, 
the 1 1/2 hour to be 110, 2 hour to be 110, 3 hour to be 83, 
and the 4 hour to be 80 mg%.  It was further noted that the 
veteran was a pre-diabetic and he was advised to lose weight 
and to use dietary discretion.  

In June 1975, the veteran submitted a claim for service 
connection for diabetes.  On VA examination in March 1984, 
glucose was 51.0 (Hct%).  In December 1985, the veteran was 
afforded a VA examination in conjunction with a Board remand.  
Findings included fasting blood sugar of 108, 1/2 hour 163, 1 
hour 223, 2 hour 123, 3 hour 73, and 4 hour 79.   An 
assessment of very mild impairment glucose intolerance is 
shown.  

Based on this evidence, the Board found that diabetes 
mellitus was not present during service and had not been 
confirmed since discharge from service, and therefore, the 
veteran did not have diabetes which was incurred in or 
aggravated by service or which could be presumed to have been 
incurred during service.  Stated differently, there was no 
evidence of a current diabetes disability.  

Evidence submitted since August 1987

Having reviewed the record, the Board has concluded that the 
additional evidence submitted since August 1987 constitutes 
new and material evidence which is sufficient to reopen a 
claim for service connection for diabetes on a direct basis.  
The additional evidence includes treatment records showing a 
confirmed diabetes diagnosis and current treatment for 
insulin dependent diabetes mellitus.  As noted, the Board's 
August 1987 denial of service connection for diabetes was 
made on the basis that diabetes diagnosis had not been 
confirmed since discharge.  Therefore, evidence of a current 
diabetes diagnosis bears directly and substantially on the 
specific matter under consideration, as the lack of such 
diagnosis was the primary reason that the claim was denied 
previously.  Furthermore, in light of evidence showing that 
the veteran was found to be "pre-diabetic" during his 
active service, the Board is of the opinion that evidence of 
a current diabetes disability is so significant that it must 
be considered in order to fairly decide the merits of a claim 
for service connection for diabetes.  Thus, the claim for 
service connection for diabetes is reopened.  

Well groundedness of reopened claim for service connection 
for diabetes

Having reopened the claim for service connection for 
diabetes, the Board is now required to make a determination 
as to whether such a claim is well grounded, i.e. whether the 
claim is plausible, meritorious on its own, or otherwise 
capable of substantiation. Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

In the Board's view, the requirements for a well grounded 
claim for service connection for diabetes have been met.  
Specifically, there is evidence of elevated and/or abnormal 
glucose levels in service, at which time the veteran was 
noted to be "pre-diabetic;" and post-service records show 
ongoing treatment for diabetes in the years since service as 
well as a current diagnosis and treatment.  In light thereof, 
it is plausible that the current diabetes diagnosis is 
related to abnormalities noted during the veteran's period of 
service, and the Board finds that the evidentiary threshold 
for a well grounded claim has been satisfied.  

Having found the reopened claim for service connection for 
diabetes to be well grounded, the Board must now turn to a 
discussion of whether the duty to assist has been met.  As it 
is found that further development is required prior to such 
review, this claim is the subject of a remand which 
immediately follows the decision herein.  


II.  Entitlement to special monthly compensation

The veteran claims that he is entitled to special monthly 
compensation under 38 C.F.R. § 3.350, due to loss of use of 
the right lower extremity.  It is his specific contention 
that over 2 1/2 inches of bone was removed from his right 
lower extremity and in order to drive a car he has to use his 
left foot, a walking cane, or crutches to depress the 
accelerator or brakes.  

Initially, the Board finds that the veteran's claim for 
special monthly compensation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) 
that is, the claim is plausible.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board notes that the 
veteran's representative has argued that prior to 
adjudication, this claim should be remanded in order to 
obtain VA treatment records for surgeries beginning in 1992, 
as such records were discussed in the report of an April 1998 
VA examination.  The record indicates that since 1992, the 
veteran has undergone multiple surgeries on his right knee to 
include two failed knee fusions, and while specific hospital 
reports associated with those surgeries are not of record, 
the available evidence includes the hospital reports and 
treatment records corresponding to the most recent, and 
successful, right knee fusion surgery in 1997 as well as the 
report of a recent VA examination conducted in 1998.  In the 
Board's view, therefore, the record includes evidence which 
is sufficient to show the current nature and severity of the 
veteran's right knee disability, as manifested following the 
most recent surgery.  In making a determination as to special 
monthly compensation, the current disability picture, and not 
that of prior periods, is at issue, and therefore, the Board 
finds that a remand for records of prior knee surgeries is 
not necessary with regard to the instant claim.  Therefore, 
it is found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Special monthly compensation under 38 U.S.C.A. § 1114(k) 
(West 1991) is payable for each anatomical loss or lose of 
use of one foot.  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability.  

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, and whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  Examples under 38 C.F.R. § 
3.350(a)(2) and 38 C.F.R. § 4.63 which constitute loss of use 
of a foot are extremely unfavorable ankylosis of the knee, 
complete ankylosis of two major joints of the extremity, or 
shortening of the lower extremity of 3 1/2 inches or more.  
Also considered as loss of use of the foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
nerve and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Under 38 C.F.R. § 4.124(a), Diagnostic Code 8521, complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

Service connection was granted for a right knee disability, 
to include post-operative arthrotomy residuals and residuals 
of osteochondritis dissecans, in June 1984.  In June 1989, 
the veteran underwent a high tibial osteotomy as treatment 
for severe medial compartment disease in the right knee.  In 
September 1990, an increased evaluation of 30 percent 
disabling was granted for the right knee disability, status 
post arthrotomy, right knee, with removal of bone fragments 
secondary to osteochondritis dissecans and status post tibial 
osteotomy.  In May 1993, an increased evaluation of 40 
percent disabling was granted for this disability and 
entitlement to a total rating based on individual 
unemployability was also granted.  

In February 1997, the veteran underwent a right knee fusion 
with placement of an intramedullary rod across the right knee 
and removal of old hardware.  It was noted that the veteran 
had undergone 12 surgeries for his right knee since the time 
of a July 1995 right total knee arthroplasty as he had 
apparently developed osteomyelitis subsequent thereto and the 
right knee had not fused despite 2 fusion attempts and 
multiple debridements.  Following the 1997 right knee fusion, 
he did well with good pain relief and the right knee was 
stable.  At the time of discharge in March 1997, he was 25 
percent weight bearing on the right lower extremity.  An 
April 1997 right knee x-ray shows that appearance and 
alignment of the surgical fusion was satisfactory.  In July 
1997, the veteran was hospitalized for screw removal for 
dynomization.  An August 1997 treatment note indicates that 
the veteran was doing well and he was instructed to advance 
to full weight bearing as tolerated.  A September 1997 
medical record shows that the knee was not fused yet and he 
was ambulating very little.  

On VA examination in April 1998, the veteran ambulated with a 
stiff extended right knee and a shoe with a 1 inch lift in 
the heel and sole.  Examination revealed no motion in the 
right knee and a 4cm shortening of the right lower extremity.  
X-rays revealed a bony fusion of the right knee with an 
intramedullary rod, and the patella appeared to have fused to 
the distal tibia anteriorly.  Impressions included fusion, 
right knee.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against a finding that 
the veteran is entitled to special monthly compensation on 
the basis of loss of use of the right lower extremity.  
Specifically, the evidence does not indicate that no 
effective function remains in the right lower extremity or 
that the degree of function in the right lower extremity is 
of a degree equal to that of a below the knee amputation 
stump with use of a suitable prosthetic appliance.  

The Board is required to consider whether the acts of 
balance, propulsion, et cetera could be accomplished equally 
well by an amputation stump with prosthesis, and 38 C.F.R. 
§ 3.350 provides examples of symptomatology which would be 
indicative of loss of use of a foot.  A review of the record 
indicates that there is no evidence of extremely unfavorable 
complete ankylosis of the knee or ankylosis of two major 
joints of the right lower extremity which would suggest a 
loss of function to a degree which is required for a grant of 
special monthly compensation.  Specifically, the available 
treatment records indicate that following his most recent 
surgery, the right knee joint was successfully fused and the 
veteran is able to weight-bear on the right.  On VA 
examination in April 1998, he was noted to ambulate with a 
stiff extended right knee and he was using a shoe with a 1 
inch lift in the heel and sole.  Furthermore, x-rays showed 
appearance and alignment of the knee joint to be 
satisfactory.  

On recent VA examination the right lower extremity was found 
to be shortened by 4 cm, as opposed to the 3 1/2 inch 
shortening which would constitute loss of use of the right 
foot under 38 C.F.R. § 3.350(a)(2)(i)(1999).  Furthermore, 
there is no evidence of lower extremity paralysis, to include 
complete paralysis of the popliteal nerve, footdrop, or 
associated trophic and circulatory disturbances confirmatory 
of complete paralysis which would constitute loss of use of 
the right foot.  As such, the evidence does not suggest that 
the veteran has loss of use of the right lower extremity and 
foot to a degree which is contemplated for special monthly 
compensation under 38 U.S.C.A. § 1114 (West 1991 & Supp. 
1999) and 38 C.F.R. §§ 3.350, 4.63 (1999).

The Board is aware that the veteran's right knee is fused in 
a stationary position, and that he suffers from significant 
right knee disability and functional impairment.  However, 
this functional impairment, to include his difficulties with 
driving, is recognized by the 40 percent rating for his right 
knee.  In light of the disability picture presented with 
regard to the right lower extremity, the Board finds that the 
preponderance of the evidence is unfavorable to a claim for 
entitlement to special monthly compensation on the basis of 
loss of use of the right lower extremity, and therefore, the 
claim is denied.  In denying the veteran's claim, the Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

The petition to reopen the claim for service connection for 
hypertension is denied.  

The reopened claim for service connection for diabetes 
mellitus is well grounded.  

Entitlement to special monthly compensation is denied.  


REMAND

Having found the reopened claim for service connection for 
diabetes to be well grounded, VA has a duty to assist the 
veteran in the development of facts which are pertinent to 
the claim.  This includes the duty to obtain medical opinions 
which may provide information as to whether the claimed 
benefits are warranted.  On remand, the veteran's claims 
folder will be made available for review by a VA physician, 
for the purpose of determining whether diabetes mellitus is 
related to the veteran's period of active service.  

Accordingly, this claim is REMANDED for the following 
actions: 

1.  The RO should make the veteran's 
claims folder available to a VA 
physician.  Following a review of the 
evidence available in the claims folder, 
including service medical records and 
post-service treatment reports, the VA 
physician-reviewer should provide an 
opinion as to the nature of the 
relationship, if any, between the 
currently manifested diabetes mellitus 
and the period of active service, to 
include opinions as to the date of onset 
of diabetes and whether diabetes was 
manifested during active service.  In 
providing these opinions, the examiner 
should be asked to comment upon the 
significance of elevated blood sugar 
levels and a notation that the veteran 
was found to be "pre-diabetic" which 
are shown during active service. 
If there is no relationship between 
diabetes mellitus and the veteran's 
period of active service, to include the 
in-service objective findings, that fact 
should be noted in the examination 
report.  Complete rationales and bases 
should be provided for any opinions given 
or conclusions reached.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested opinions, it should be 
returned for completion.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the reopened claim for service 
connection for diabetes based on all of 
the evidence.

4.  The parties are informed that if 
there is evidence that links the 
disability to service or a service-
connected disability, they must submit 
that evidence.

5.  The RO should adjudicate all raised 
theories of entitlement, including 
secondary service connection.

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board, as 
appropriate, for further review.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

